UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 28, 2008 Bimini Capital Management, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 001-32171 72-1571637 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(772) 231-1400 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.03.MATERIAL MODIFICATION TO RIGHTS OF SECURITY HOLDERS. Pursuant to Article XIII, Section 9 of the Articles of Amendment and Restatement (the “Charter”) of Bimini Capital Management, Inc. (the “Company”), the Board of Directors of the Company adopted resolutions decreasing the maximum Ownership Limit (as defined in the Charter) with respect to the Company’s outstanding shares of Common Stock (as defined in the Charter) and Equity Stock (as defined in the Charter) from 9.8% to 4.98% effective January 28, 2008.On February 1, 2008, the Company filed a Certificate of Notice with the State Department of Assessments and Taxation of the State of Maryland (the “Certificate of Notice”) reflecting the 4.98% maximum Ownership Limit.The Certificate of Notice is filed herewith as Exhibit 3.1 and is incorporated herein by reference in its entirety. ITEM 5.03.AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. The information set forth above in Item 3.03 of this Current Report on Form 8-K is incorporated herein by reference.The Certificate of Notice filed herewith as Exhibit 3.1 is incorporated herein by reference in its entirety. ITEM 7.01.REGULATION FD DISCLOSURE On January 30, 2008, the Company issued the press release attached hereto as Exhibit99.1.The information furnished under this “Item7.01 Regulation FD Disclosure,” including the exhibits related hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any disclosure document of the Company, except as shall be expressly set forth by specific reference in such document. ITEM 9.01.EXHIBITS. (d) Exhibits Exhibit 3.1 – Certificate of Notice dated February 1, 2008 Exhibit 99.1 – Press Release of Bimini Capital Management, Inc.dated January 30, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:
